PER CURIAM.
Appellants were convicted of violation of the National Prohibition Act (27 USCA). There was evidence which, if believed, supported the charge; and the court correctly instructed the jury as to the principles of law applicable. Appellants except because of the refusal of their first requested instruction, which related to the subject of entrapment; but there was no evidence upon which a plea of entrapment could have been supported, and the instruction was properly refused. The third instruction requested was substantially embodied in the charge as given; and the refusal to give it in the exact language asked did not constitute error. One exception relates to a portion of the charge in which the jury were told that one who sees a felony committed and does not report it is guilty of crime; but the jury were distinctly told that appellants were not being tried for that offense, and we cannot see that they were in any way prejudiced. Other exceptions relate to the argument of the district attorney. Upon the record certified to this court, there is nothing in his remarks which would justify the granting of a new trial; and we cannot consider statements of counsel not supported by the record. The judgment of the court below will be affirmed.
Affirmed.